NO. 12-08-00381-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CABOT OIL & GAS CORPORATION,                               §    APPEAL FROM THE 4TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

JIMMIE AND MELBA MCCORMACK,
APPELLEES                                                  §    RUSK COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Cabot Oil & Gas Corporation has filed a motion to dismiss this appeal. In its
motion, Cabot states that it has entered into an agreement with Appellees Jimmie and Melba
McCormack that settles all issues and causes of action relating to this appeal. Because Cabot has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and
the appeal is dismissed.
Opinion delivered October 22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)